""'_t to 2453 icAso nev. maj ludgmem'i

    
   

n a Criminal Casc

y

rul 0 3 2019
UNirso Srnrss Dtsrtucr Co r

_ ` C C
SOUTHERN DlSTRlCT OF CALlFORNlA SOLDQ¥\*_E:E HE:QLS\.Y\OET:

 
  
   

OUF\T
l_lFOF\NlA
DEPUTY

 
 

 
 

GMENT IN A C
untrue srATEs or AMER\€A -(I:)POH€“S€S Commmed On m war November h 1937)
v

JnoNv EMMANUEL CovAnRuBiAs-Gurisnnez m Case Number: 3;19_CR_01007_]LS

J ames Michael Chavez
Defenda.nt’s Attorney

usm Number 83686-298

g _

THE DEFENDANTZ

>'.4 pleaded guilty to count(s) l of the Informatton

 

[___i was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(S)'.

Title and Section f Nature of Offense Colmt
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

________

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

|:l The defendant has been found not guilty on count(s)

 

l:i Count(s) is dismissed on the motion of the United States.

m Assessment: $100.00 waived

[| .lVTA Assessment*'. $

*Justice for Victims of Tral’ficking Act 0f2015, Pub. L. No. l 14~22.

lXi No fine l:l Forfeiture pursuant to order filed , included herein.
lT lS ORDERED that the defendant must notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Ar)ril 25 2019
Date of imposition of

975¢¢'¢/ 57§ /éla£/z//¢//,;@Q-»

oN. mle L. SAM`MARTINO
UNITED STATES DISTRICT JUDGE

 

_` ; ss (CAsr) Rev. 1/19) iudgmem in a Criminai ease

 

DEF'ENDANT; JHONY EMMANUEL Cov ARRUBIAS-GUT\ERREZ iudgmem - Page 2 of 2
(1)
CASE NUMBER; szis-cR-oi 007-its
IMPRISONMENT

Tlie defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of'.
Time served

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:l

The defendant is remanded to the custody of the United States Marshal.

The defendant must Surrender to the United States Marshal for this district:
L__l at A.M. on

 

l:l as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

ij on or before
l:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3119-CR-01007-JLS

